Opinion issued August 24, 2006













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00687-CR
____________

JOHN EZRA GAGE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 1023222



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
John Ezra Gage, and signed a final judgment in this case on April 24, 2006.  John
Ezra Gage did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was May 26, 2006, 30 days after sentencing.  See Tex. R. App. P.
26.2(a)(1).
               John Ezra Gage filed a notice of appeal on July 12, 2006, 47 days after the
deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
                All pending motions are denied as moot. 
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Radack, Taft, and Nuchia.
Do not publish.  Tex. R. App. P. 47.2(b).